USDC IN/ND case 1:20-cv-00423-WCL-SLC document 3 filed 12/10/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 BRENT A. BEATY,

               Plaintiff,

                      v.                           CAUSE NO. 1:20-CV-423-WCL-SLC

 ALLEN COUNTY JAIL,

               Defendant.

                                 OPINION AND ORDER

       Brent A. Beaty, a prisoner without a lawyer, is listed as a plaintiff in a complaint

filed against the Allen County Jail. ECF 1. However, Beaty did not pay the filing fee or

seek leave to proceed in forma pauperis by submitting an in forma pauperis petition

accompanied by his trust fund ledgers for the past six months as is required by 28

U.S.C. § 1915(a)(2). This case cannot proceed unless he resolves the filing fee issue.

       Moreover, the current complaint does not state a claim by Beaty against the Allen

County Jail. Pursuant to 28 U.S.C. § 1915A, the court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. To determine whether the suit states a claim under 28

U.S.C. § 1915(e)(2)(B)(ii), a court applies the same standard as it would to a motion to

dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6). Tate v. SCR Med.

Transp., 809 F.3d 343, 345 (7th Cir. 2015). In deciding a motion to dismiss under Rule

12(b)(6), a court must accept all well-pleaded factual allegations as true and view them
USDC IN/ND case 1:20-cv-00423-WCL-SLC document 3 filed 12/10/20 page 2 of 7


in the light most favorable to the plaintiff. Luevano v. WalMart Stores, Inc., 722 F.3d 1014,

1027 (7th Cir. 2013). To survive dismissal, a “complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). However,

“[a] document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks

and citation omitted).

       Beaty is described as a “convicted and sentenced state prisoner awaiting

probation violation hearing.” ECF 1 at 7. There is an open question as to whether these

types of claims should be assessed under the Eighth or Fourteenth Amendment. See

Brandy v. Marquette Cty. Jail, No. 20-CV-502-JDP, 2020 WL 4219825, *2 n.1 (W.D. Wis.

July 23, 2020) (“Courts so far have avoided deciding which standard applies to

probationers awaiting a hearing on a probation violation.”) (citing Palmer v. Marion Cty.,

327 F.3d 588, 592–93 (7th Cir. 2003)); see also Abbrella F. Capps v. Yeley Officer, No. 1:19-

CV-01248-JPH-MJD, 2020 WL 6905307, at *4 (S.D. Ind. Nov. 23, 2020) and Capps v.

Calhoun, No. 1:19-CV-00519-TWP-MJD, 2020 WL 4925719, at *8–9 (S.D. Ind. Aug. 21,

2020) (both noting that since Kingsley v. Hendrickson, 576 U.S. 389 (2015) and Miranda v.

Cty. of Lake, 900 F.3d 335 (7th Cir. 2018) were decided, the Seventh Circuit has not

weighed in on whether an inmate being held pursuant to a probation violation is

considered a pretrial detainee or a convicted prisoner, leaving the issue, which is no

longer “academic” considering the now differing standards, “unresolved”). However,


                                               2
USDC IN/ND case 1:20-cv-00423-WCL-SLC document 3 filed 12/10/20 page 3 of 7


for purposes of this order only, the court will assume that the Fourteenth Amendment

applies.

       “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial

detainees in conditions that ‘amount to punishment.’” Mulvania v. Sheriff of Rock Island

Cty., 850 F.3d 849, 856 (7th Cir. 2017) (quoting Bell v. Wolfish, 441 U.S. 520, 535 (1979)).

“A pretrial condition can amount to punishment in two ways: first, if it is ‘imposed for

the purpose of punishment,’ or second, if the condition ‘is not reasonably related to a

legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the

purpose of the government action is punishment.’” Id. (quoting Bell, 441 U.S. at 538–39).

A pretrial detainee states a valid Fourteenth Amendment claim by alleging that (1) the

defendants “acted purposefully, knowingly, or perhaps even recklessly,” and (2) the

defendants’ conduct was objectively unreasonable. Miranda, 900 F.3d at 353–54 (citing

Kingsley, 576 U.S. at 395–400; see also Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir.

2019) (extending Kingsley’s objective inquiry to all Fourteenth Amendment conditions-

of-confinement claims brought by pretrial detainees). However, “negligent conduct

does not offend the Due Process Clause,” so a showing of negligence or even gross

negligence will not suffice. Miranda, 900 F.3d at 353.

       Here, the complaint alleges that on November 9, 2020, Beaty—along with six

other inmates listed as plaintiffs—was placed in a holding cell and stripped naked. He

was not given a shower nor given a temperature check before being transferred to a

dorm room. That dorm room was “pure filth and dirt,” the inmates were denied

cleaning supplies, and the hot water does not work “on top of too many other concerns


                                               3
USDC IN/ND case 1:20-cv-00423-WCL-SLC document 3 filed 12/10/20 page 4 of 7


to list.” ECF 1 at 4. Two days later, the inmates were permitted to shower, but only

three out of six shower heads worked and the shower room itself was dirty. The

complaint states that Beaty and the other inmates have been pressing the call button for

“medical needs” since they arrived at the jail, but no one has come to check on them. Id.

at 5.

        To start, Beaty cannot proceed against the Allen County Jail. Although the Allen

County Jail is where these events occurred, the jail is a building, not an individual or

even a policy-making unit of government that can be sued pursuant to 42 U.S.C. § 1983.

See Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (jail is not a suable

entity); see also Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011) (same,

applying Indiana law).

        Additionally, it is unclear what allegations in the complaint apply specifically to

Beaty. Many of the allegations are written in the first person by Beaty’s fellow inmate,

Yancie O. Hunter and appear to pertain only to Hunter. The allegations that do seem to

apply collectively—namely, that the inmates were not permitted to shower for two

days, that the shower and dorm rooms are filthy, and that the dorm room lacks hot

water—are insufficient to state a claim without additional supporting details. See

generally Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011) (noting that a plaintiff

“must plead some facts that suggest a right to relief that is beyond the speculative

level”) (internal quotation marks and citation omitted); see also Iqbal, 556 U.S. at 678

(facts must be sufficient so that a claim is “plausible on its face”). Specifically, with

regard to the lack of showering, the Seventh Circuit has held that even “limiting


                                               4
USDC IN/ND case 1:20-cv-00423-WCL-SLC document 3 filed 12/10/20 page 5 of 7


inmates to weekly showers does not violate the Eighth Amendment.” Myrick v. Anglin,

496 Fed. Appx. 670, 675 (7th Cir. 2012). Because there is no indication that the lack of

shower was imposed as a punishment here—and because it is not objectively

unreasonable to go without showering for two days even outside of a jail—absent

additional details, the complaint does not plausibly allege Beaty’s Fourteenth

Amendment rights were violated when he didn’t receive a shower for two days. The

same is true of the allegation that the dorm did not have hot water. See Hopkins v.

Klindworth, 556 Fed. Appx. 497, 499 (7th Cir. 2014) (“Prisoners do not have a

constitutional right to hot water under the Eighth Amendment.”); see also Willis v.

Watson, No. 20-3058, 2020 WL 3335405, at *1 (C.D. Ill. June 18, 2020) (collecting cases

regarding the availability of hot water in prison cells). As to the vague allegations that

the shower and dorm rooms are dirty, the sparse facts presented in the complaint do

not describe the degree of uncleanliness necessary to support a constitutional violation,

and Beaty has not alleged how he, personally, was affected by those conditions. See e.g.

Smith v. Dart, 803 F.3d 304, 312 (7th Cir. 2015) (inmate failed to state a claim when he

alleged the jail was infested with mice and cockroaches but did not provide sufficient

details which “left [the court] in the dark as to how extensive the infestations are and

how the pests affect him”).

       Finally, the complaint states that the inmates’ “medical needs” have been

ignored since November 9, 2020. Claims of inadequate medical care while in pretrial

detention are subject to the objective-reasonableness standard described above.

Miranda, 900 F.3d at 352. Here, however, no details whatsoever are provided about


                                             5
USDC IN/ND case 1:20-cv-00423-WCL-SLC document 3 filed 12/10/20 page 6 of 7


Beaty’s alleged medical condition or his requests for help.1 Beaty’s threadbare

allegations of unanswered “medical needs” do not plausibly state a claim. See generally

Iqbal, 556 U.S. at 678; Atkins, 631 F.3d at 832.

       Although the current complaint states no valid claims, the court will give Beaty

the opportunity to file an amended complaint. See Luevano, 722 F.3d at 1022–25. If he

chooses to file an amended complaint, it should be done on the court’s approved form,

which will be sent by the clerk. The amended complaint must provide as much detail as

possible about the prison conditions and medical problems Beaty has experienced or is

experiencing—explaining what happened, when it happened, where it happened, who

was involved, and how the conditions and/or events that transpired personally injured

him. Of note, an amended complaint should only be filed if Beaty believes the

deficiencies set forth in this order can be rectified.

       For these reasons, the court:

       (1) DIRECTS the clerk to write this cause number on blank Prisoner Motion to

Proceed In Forma Pauperis AO 240 (Rev. 7/10) (INND Rev. 8/16) and Prisoner

Complaint Pro Se 14 (INND Rev. 2/20) forms and send them to Brent A. Beaty;

       (2) GRANTS Brent A. Beaty until January 8, 2021, to either pay the filing fee in

full or file an in forma pauperis motion along with inmate trust fund ledgers for the

past six months;




       1 The complaint describes an anxiety attack suffered by Hunter and an incident where another
inmate, Allen Wade, choked in his sleep, neither of which pertain to Beaty.


                                                  6
USDC IN/ND case 1:20-cv-00423-WCL-SLC document 3 filed 12/10/20 page 7 of 7


      (3) GRANTS Brent A. Beaty until January 8, 2021, to file an amended complaint

as described above; and

      (4) CAUTIONS Brent A. Beaty that if no response is received by the deadline,

this case will be dismissed without further notice pursuant to 28 U.S.C. § 1915A because

the current complaint does not state a claim for which relief can be granted.

      SO ORDERED on December 10, 2020.

                                                s/William C. Lee
                                                JUDGE WILLIAM C. LEE
                                                UNITED STATES DISTRICT COURT




                                            7
